Title: To Thomas Jefferson from Delamotte, 5 June 1792
From: Delamotte
To: Jefferson, Thomas


Havre, 5 June 1792. He has received TJ’s letter of March 13 and thanks him for the information on Mr. Delivet. He has sent to Short in Holland the packets for Morris, who, he believes, is still in London, but he has no letters from Short to forward. Political affairs continue much less settled than the general population desires; our war with the King of Bohemia remains scandalously checked as at the beginning. Intrigue seems to be the pivot of  our current government; the legislature is busy with it and does nothing to advance the happiness of nations. But for France’s inconstancy in continually bringing forth another order of things, he would fear for its safety, if only because the present order has lasted too long. The unfavorable rate of exchange continues, apart from a few exports to the United States of luxuries or items of little utility, but perhaps they will lead to a more interesting reciprocal trade in the future. Yesterday the ship Minerva from Nova Scotia entered here under a British flag loaded with tobacco it took on at Philadelphia. He has informed the customs officers so that its tobacco would not be admitted. If customs at Philadelphia consigned it directly to France, it has committed a great error. In such a case, customs here would be equally opposed, in the interests of France, to having the cargo unloaded and would even address remonstrances to TJ. Besides, he suspects the Minerva undertook the voyage to some other country, but came here to try to have its cargo admitted.
